
	
		I
		112th CONGRESS
		1st Session
		H. R. 2716
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Kissell (for
			 himself, Mr. Doggett, and
			 Mr. Smith of Washington) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, impose penalties
		  for failing to report, within a reasonable amount of time, the disappearance or
		  death of a child, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Caylee Anthony Caregiver
			 Responsibility Act of 2011 or as the Caylee’s Law
			 of 2011.
		2.In
			 generalChapter 47 of title
			 18, United States Code, is amended by inserting after section 1038 the
			 following:
			
				1038A.Failure to
				report a missing or dead child
					(a)Offenses
						(1)Failure to
				report missing childWhoever,
				being a parent of a child who has been missing for more than 24 hours, fails to
				report that the child is missing to the appropriate authorities and travels in
				interstate or foreign commerce or acts within the special maritime and
				territorial jurisdiction of the United States in committing the offense, shall
				be fined under this title or imprisoned for not more than 5 years, or
				both.
						(2)Concealment of
				dead childWhoever, being a parent of a child who has been dead
				for more than 1 hour, fails to report that death to the appropriate authorities
				and travels in interstate or foreign commerce or acts within the special
				maritime and territorial jurisdiction of the United States in committing the
				offense, shall be fined under this title or imprisoned for not more than 5
				years, or both.
						(b)DefinitionsIn this section:
						(1)ParentThe
				term parent means a parent, legal guardian, or other person with
				custody of a child.
						(2)ChildThe
				term child means a person under the age of 12
				years.
						.
		3.Clerical
			 amendmentThe table of
			 sections for chapter 47 of title 18, United States Code, is amended by
			 inserting after the item regarding section 1038 the following:
			
				
					1038A. Failure to report a missing or dead
				child.
				
				.
		
